Title: To Thomas Jefferson from Nicholas Biddle Van Zandt, 9 April 1807
From: Van Zandt, Nicholas Biddle
To: Jefferson, Thomas


                        
                            Sir,
                            City of Washington 9th. April 1807.
                        
                        It is with great diffidence I venture to interrupt the few moments of your retirement from the more immediate
                            exercise of your public duties, yet I trust the occasion will in some measure justify the interruption and plead my
                            apology.
                        Yesterday afternoon John Beckley Clerk of the House of Representatives of the United States departed this
                            life after a short illness—one who in personal attachment to you, Sir, or more zealously devoted to the cause of
                            Republican principles, had, I beleive, no superior, and perhaps but few equals.
                        For the two last sessions of Congress I have acted in his Office as Principal Clerk to the House of
                            Representatives, and during that time have been frequently called upon to assist him as Librarian, which has afforded me
                            an opportunity of becoming acquainted with the duties of that station.   By the death of Mr. Beckley this Office is also
                            become vacant, and the Library must be closed until an appointment by the President shall take place, the law having made
                            no other provision for such a contingency. The object of this address therefore is to solicit this appointment. The
                            confidence placed in me by the late Mr. Beckley by his appointment of me as Principal Clerk would, I trust, alone have
                            some weight, but besides this I think I might venture to refer for my Character whether moral or political, and
                            qualifications to fill this Office, to the Vice President and Mr. Gilman, who from being inmates of the same family for
                            two winters past must have had an opportunity of becoming well acquainted with me. I might add, Sir, and I trust it will
                            not be deemed improper that having lately married the second daughter of the late Major Stephen Southall, of Henrico
                            County, and taken a house near the Capitol, this appointment would be rendered the more acceptable, especially as I shall
                            have to perform the duties of Clerk to the House of Representatives until the next session of Congress, which will call
                            for all the Attention and labor of the late incumbent while I shall be only entitled to the diminished salary of first
                            Clerk.
                        Be pleased Sir to accept of assurances of the highest respect and consideration.
                        
                            Nicholas B. van Zandt
                     
                        
                    